[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                   MEMORANDUM OF DECISION ON STATE OF  CONNECTICUT'S MAY 4, 1998, APPLICATION TO VACATE
The dispositive issue in this case is whether the State of Connecticut has an explicit, well-defined and dominant public policy prohibiting the retention of an employee — in this case, a youth corrections officer — who has made an anonymous, racist, indecent phone call from work, using a state telephone, directed at a third party.1 The answer is clearly "yes". The state's May 4, 1998, Application to Vacate is therefore granted and the CT Page 2488 defendant's December 22, 1998, cross-application to confirm is denied.
Most of the facts pertinent to this decision are found in the arbitrator's award which is set out in its entirety below:
                          STATE OF CONNECTICUT DEPARTMENT OF LABOR STATE BOARD OF MEDIATION AND ARBITRATION  ARBITRATION AWARD
In the matter of: